Title: To Benjamin Franklin from Richard Peters, 13 August 1778
From: Peters, Richard
To: Franklin, Benjamin


Dear Sir
Philadelphia Augt. 13th. 1778
Let me beg of you to endeavor at sending the enclosed Letter to my Father if he be still in England. I fear all Letters to him are examined at the Post Offices and therefore presume you can contrive the Matter so as that it shall not pass thro’ them. It contains Information of absolute Necessity to him but perhaps it might be of Disservice to him if publicly known. I know it ought not to be but the British may with Truth (I mean those of them who go to Church) declare that they do and have done the Things they ought not to do and ought not to have done. I repeat my Request to you to supply my Father with some Money thro’ Apprehension that my other Letters may have been prevented from arriving to your Hands.
We expect daily to hear of the Recovery of Rhode Island and of Course of the Capture of the British Troops there. General Clinton with the Main Body is still besieged in New York by General Washington and his Misfortune at Monmouth has taught him not to be adventurous. I wish you every Happiness and am with great Truth and Esteem Your obliged and obedient Servant
Richard Peters.
The Count D’Estaing is at Rhode Island with his Squadron.
Honble. B Franklin Esqr
 
Addressed: Honble Dr Benjamin Franklin / one of the Commissioners from the United / States of North America / Passi / near / Paris per the Dolphin Capn. Sanfort
Endorsed: Richd Peters
Notations: Richard Peters Philadelphia 13 août 1778 / forwarded By your Honour Most humble and Obedient Servant for Mr. J. Bondfield Jh. Dl. Pauly Bordeaux 6. November 1778
